Citation Nr: 0944084	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-34 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The Veteran had active duty from March 1973 to September 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that, in pertinent part, denied the 
Veteran's claim for service connection for diabetes mellitus 
type II.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for his type II diabetes 
mellitus that was evidently diagnosed in 2004.  He indicates 
that during the last five years of his active military 
service, results of annual physical examinations included 
elevated blood glucose levels that, it is maintained, 
represent the onset of his claimed disorder.  In his October 
2006 substantive appeal, the Veteran said he was an air 
traffic controller in service and a diabetic diagnosis would 
have ended his career.   He tried to control his glucose 
levels with extensive fasting and exercise that yielded 
abnormally low readings.

The Veteran's service treatment records reflect an elevated 
fasting blood sugar (FBS) level of 122 in June 1992 (a repeat 
test in August 1992 yielded a FBS of 107); and in June 1993 
it was 104.  In June 1994, a glucose level of 89 was 
reported; in June 1995, it was 108; and, in October 1996, it 
was again described as elevated at 119.  When examined for 
retirement in July 1997, the Veteran's FBS was 101.  
Laboratory reports show that the normal glucose range is 
approximately 70 to 110.

A June 2005 VA examination report regarding the Veteran's 
feet indicates that he told an examiner of his elevated blood 
sugar levels during flight examinations when he tried to 
increase his exercise and reduce his weight.  When compliant, 
he said followup blood sugar tests were normal.  

In this case, the Board is of the opinion that the Veteran 
should be afforded a VA examination to determine the date of 
onset of his claimed type II diabetes mellitus, including 
whether the elevated blood sugar levels in service 
represented the clinical onset of his claimed diabetes 
mellitus.  Any recent VA treatment records should be 
obtained, as well as copies of the Veteran's service 
personnel records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy of 
the Veteran's complete service personnel 
records.

2.  Make arrangements to obtain all 
medical records regarding the Veteran's 
treatment for diabetes from the VA 
outpatient clinic in Pensacola, Florida, 
for the period from March 2005 to the 
present.

3.  Thereafter, schedule the Veteran for 
an appropriate VA examination.  The claims 
files, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
must reflect that the claims folders were 
reviewed.  Any indicated studies should be 
performed.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the Veteran's 
type II diabetes mellitus had its clinical 
onset during active service or is related 
to any in-service disease, event, or 
injury, including the elevated blood sugar 
levels noted in service during June 1992 
(FBS 122) and October 1996 (FBS 119) 
annual physical examinations.

A complete rationale for any opinion 
expressed should be provided.

4.  Finally, readjudicate the Veteran's 
claim.  If the decision remains to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


